I concur in the above opinion of the court, except in the conclusion and ruling that the allegation in the defendant's answer as to pointing out 22 3/4 acres of land was a sufficient allegation, as against general demurrer, to identify a particular or definite tract of land, so as to make an issuable defense to the notes sued on, on the ground of fraud or misrepresentations. I dissent from this ruling of the court, because in such a question relating to land the fact of being deceived necessarily implies something definite and certain about which one may be deceived. I fail to find any case where with nothing more than was alleged to have been done by the sellers in the present case the buyer could be said to have been deceived. Undoubtedly, according to the allegations, the vendee here thought he was to get 22 3/4 acres which it turned out the bond for title did not include. He got 557 1/2 acres of land, which is the total acreage the sellers proposed to deliver to him for $5500; and if he was to obtain 22 3/4 acres that he did not get, it necessarily follows that he received in the tract covered by the bond for title 22 3/4 acres of some description which he was not expecting to obtain; otherwise he would have to contend that he ought to have received 580 1/4 acres. But on what could he reasonably base his alleged deception? He does not claim that the sellers pointed out any boundaries. He does not claim that he was given any description of the alleged "22 3/4 acres" or shown any map or plat from which its location could even be surmised or suspected. He was not conducted over any ground as comprising 22 3/4 acres included in the purchase. It would obviously be an utter impossibility for one to know, for aught that appears in the plea and answer, just what in fact was pointed out. It could not be deeded, and it could not be located. In my opinion to "point out" 22 3/4 acres without some definite description or designation of its extent *Page 86 
on boundaries would be to attempt to do something so futile, chimerical, and insubstantial that no one could be said to be deceived thereby. "Deception" can not exist without something definite upon which the deception may be based. The buyer attached by amendment a plat showing the 22 3/4 acres he expected to get, and he sets out a description of it; but he does not allege that the sellers employed such a description in "pointing out." In fact it appears that the plat was made only after the dispute arose and he had caused a survey to be made. Rationally considered, the plea and answer do not show anything about which it could reasonably be said the buyer was deceived. He doubtless labored under some misapprehension, but he was not deceived within the meaning of the law applicable to such a case; and the decisions which deal with abatement of purchase-money do not go so far as to hold a seller responsible for a buyer's misapprehension. Inasmuch as it is not shown that the sellers were guilty of misrepresentation as to anything of such substance that it could reasonably be said that the buyer was deceived, no issuable defense was set forth as against the two notes sued on. Accordingly, in my opinion the court did not err in sustaining the plaintiffs' general demurrer and in dismissing the plea and answer, and in entering judgment on the verdict for the plaintiffs. I dissent from the judgment of reversal by the majority of this court, and am of the opinion that the judgment of the trial court should be affirmed.